Citation Nr: 1623658	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-25 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for back disability.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a total disability rating for compensation on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1973 to May 1974.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Evidence pertinent to the matters on appeal was received in March 2015.  The Veteran has waived initial RO consideration of this evidence.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The reopened claim of entitlement to service connection for back disability, as well as the claims of entitlement to service connection for hepatitis C and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 1975 RO decision denied entitlement to service connection for back disability, and in February 1997 the RO denied the Veteran's application to reopen the back claim; in January 2012 the RO reopened the Veteran's back claim but denied the claim on the merits.

2.  Evidence received subsequent to the February 1997 RO decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for back disability.


CONCLUSIONS OF LAW

1.  The February 1997 RO decision that denied the application to reopen the claim of entitlement to service connection for back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to reopen the Veteran's back claim, any deficiency as to VA's duties to notify and assist, as to that issue are rendered moot.

Applicable Laws

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.

A January 1975 RO decision denied entitlement to service connection for back disability, and in February 1997 the RO denied the Veteran's application to reopen the back claim.  The Veteran did not appeal the February 1997 RO decision and it became final.  38 U.S.C.A. § 7105.  Following receipt of the Veteran's September 2010 application to reopen the back claim, a January 2012 RO rating decision reopened the Veteran's claim but denied the claim on the merits.

The January 1975 RO decision denied the Veteran's claim of service connection for back disability on the basis that the Veteran's back disability preexisted service and was not aggravated by service, and also on the basis that there was no evidence of any current chronic back disability.  Evidence of record at the time of the January 1975 RO decision included primarily the Veteran's service treatment records, including a June 1973 service treatment record reflecting that the Veteran made "vague" complaints of back pain; the assessment was low back syndrome, EPTS.

Evidence added to the claims file subsequent to the January 1975 and February 1997 RO denials includes August 2010 lumbar spine X-rays which revealed an impression of mild scoliotic curvature to the right between L2 and L3.  Also newly of record is a November 2011 VA examination that revealed diagnoses including mild to moderate disc herniation at L4-5 and spondylosis of L5.  The November 2011 VA examiner essentially stated that it was not likely that the Veteran's current back condition was caused by his military service.

The Board finds that evidence of current chronic back disability added subsequent to the February 1997 denial pertains to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  On this basis, the Board finds that new and material evidence has been received to reopen the back claim.


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for back disability, the appeal, to this extent, is granted.


REMAND

While new and material evidence has been received to reopen the back claim, whether the Veteran has such disability that is related to service requires further medical development.  As noted, in November 2011 a VA examiner provided a medical opinion concerning the Veteran's low back disability and his military service.  The Board finds, however, that the opinion did not adequately answer the question concerning the preexisting aspect of the Veteran's back claim.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination that addresses the medical matters raised by this issue.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the issue of entitlement to service connection for hepatitis C, the Board notes that while the November 2011 VA examiner made a statement concerning the Veteran's hepatitis C and indicated (November 2011 VA Back Conditions examination, page 9) that it was "likely acquired" in service, the Board notes that there was no rationale provided for the opinion, and there was no reference to any of the Veteran's medical records, no discussion concerning risk factors, and there was no mention of any medical literature.  The Board finds that as the record does not contain sufficient competent medical evidence to decide the claim, the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between hepatitis C and the Veteran's military service.

As the outcome of the back and hepatitis claims could impact the TDIU claim, the issue of entitlement to a TDIU is deferred pending adjudication of the Veteran's service connection claims addressed in this remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate the Veteran's complete VA treatment records since December 6, 2012.

2.  The Veteran should be scheduled for a VA spine examination.  The examiner should be provided the Veteran's entire claims file for review.  With respect to any back disability that may be present, the physician should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater likelihood) that any current back disorder was incurred in service or was manifested within one year of the Veteran's separation from service.  If any back disability is found to have preexisted the Veteran's service, the examiner should indicate whether such disability was chronically worsened as a result of the Veteran's active service.

A rationale for the requested opinion shall be provided.  

3.  Following completion of the above, the Veteran should be scheduled for a VA examination regarding the claimed hepatitis C disability.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should state whether it is at least as likely as not (a 50 percent likelihood or greater) that the Veteran's hepatitis C had its onset in service or is etiologically related to his active service.

A rationale for the requested opinion shall be provided.  

4.  The RO/AMC should then, based on all the evidence of record, readjudicate the issues of entitlement to service connection for back disability, entitlement to service connection for hepatitis C, and entitlement to a TDIU.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


